Citation Nr: 0619731	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  97-14 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left eye 
disability.  

2.  Entitlement to an increased rating for bursitis of the 
right greater trochanter (hip) with stress fracture of the 
ramus, currently evaluated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:  Jeffrey Poster, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Veteran and her husband




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to June 
1987.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1996 RO rating decision, which denied 
a rating in excess of 10 percent for bursitis of the right 
greater trochanter (hip) with stress fracture of the ramus.  
Then, in a November 2004 rating decision, the RO assigned a 
20 percent rating for the right hip disability, effective in 
August 1996 (date of claim for increased rating).  The 
veteran continued her appeal for an increased rating for the 
right hip.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This case also comes to the Board on appeal from a January 
2005 RO rating decision, which denied service connection for 
a left eye disability.  In that regard, the Board notes that 
the RO had initially denied service connection for a 
bilateral eye disability.  The veteran subsequently clarified 
that her claim pertained only to her left eye, and the RO 
acknowledged this in the statement of the case in July 2005 
and supplemental statement of the case in December 2005.   

In April 2006, the veteran appeared at the RO and testified 
at a hearing before the undersigned Veterans Law Judge, who 
has been designated to make the final disposition of this 
proceeding for VA.  A transcript of that hearing is 
associated with the claims file.   

The left eye issue is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran if further action is required on her part.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to her who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  Prior to June 3, 2004, the veteran's service-connected 
bursitis of the right greater trochanter (hip) with stress 
fracture of the ramus was manifested by limitation of flexion 
of the thigh to 120 degrees and moderate hip disability.

3.  Beginning June 3, 2004, the veteran's service-connected 
right bursitis of the right greater trochanter (hip) with 
stress fracture of the ramus is productive of severe 
limitation of motion (flexion of the thigh to 35 degrees) due 
to pain and disuse and of marked hip disability.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected bursitis of the right 
greater trochanter (hip) with stress fracture of the ramus, 
prior to June 3, 2004, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5019, 5252, 5255 
(2005).

2.  The criteria for the assignment of a 30 percent rating 
for the service-connected bursitis of the right greater 
trochanter (hip) with stress fracture of the ramus, beginning 
June 3, 2004, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 
5255 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), among other things, redefined the obligations of 
VA with respect to its duties to notify and to assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001), codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
VCAA and its implementing regulations are applicable to the 
claim decided herein.  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
after the initial RO rating decision in October 1996, which 
was prior to the enactment of the VCAA.  In any case, as 
explained herein below, the VCAA notice complied with the 
requirements of the VCAA as interpreted by the Court in 
Pelegrini II.  

In the VCAA notice sent to the veteran in November 2003, the 
RO advised her of what was required to prevail on her claim 
for an increased rating for the right hip disability, what 
specifically VA had done and would do to assist in the claim, 
and what information and evidence the veteran was expected to 
furnish.  The RO specifically informed the veteran that VA 
would assist her in obtaining records from private and 
Federal government facilities such as VA, if properly 
identified, but that she had to provide both identifying 
information and a signed release for VA to obtain private 
records on her behalf.  

The Board notes that the VCAA notice letter did not 
specifically request the veteran to provide VA with all 
relevant evidence and argument pertinent to her claim in her 
possession.  In any case, the Board deems that this 
particular notice deficiency was essentially cured, with no 
resulting prejudice to the veteran (see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006)).  Following initial 
adjudication of the veteran's claim in October 1996 (of which 
she was provided a copy), the RO issued the veteran a 
statement of the case in February 1997 and supplemental 
statements of the case in August 1998, January 1999, January 
2001, June 2001, March 2002, November 2003, December 2004, 
and December 2005, which provided the veteran numerous 
opportunities to identify or submit any evidence she wished 
to be considered in connection with her appeal.  The Board 
finds that the veteran had actual knowledge of the need to 
submit evidence pertinent to her claim and that there is no 
indication that she has additional evidence in her 
possession, not previously submitted, that is of the type 
that should be considered in assessing her claim.  Moreover, 
the Board takes note that the veteran has a representative 
who is deemed competent to offer proper guidance and counsel 
in regard to what evidence is needed to substantiate her 
claim and what her responsibility is in producing evidence in 
her possession that is relevant to her claim.  

In sum, the RO has sufficiently informed the veteran of the 
information or evidence needed to substantiate her claim for 
an increased rating, and the parties responsible for 
obtaining that evidence.  With regard to notification, all 
the VCAA requires is that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, due process in regard to 
notification has been satisfied.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).  
In this case, based on the information the RO has provided to 
the veteran, as referenced above, VA has satisfied its 
obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing at the RO before 
a local hearing officer in December 2001 and before the 
undersigned in April 2006.  The RO has obtained the veteran's 
VA treatment records.  The claims file contains private 
treatment records from J.S. Ellis, D.O., and D.E. Thigpen, 
M.D., to include an MRI of the right hip in August 2001, 
which the veteran herself appears to have submitted.  The 
veteran has not identified any additionally available 
evidence for consideration in her appeal.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A.§ 5103A(d).  
The veteran underwent VA examinations in July 1998, May 2001, 
June 2004, and October 2004, to address the nature and 
severity of her right hip disability.  Accordingly, the Board 
finds that there is no prejudice to the veteran in proceeding 
to adjudicate the claim.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby).  The Board thus finds that VA 
has done everything reasonably possible to notify and assist 
the veteran and that the record is ready for appellate 
review.  

II.  Merits of Claim for Increased Rating

A.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2005).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2005) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2005).  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2005).  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2005).  

Bursitis is rated on limitation of motion of affected parts, 
as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5019.

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
When there is arthritis with at least some limitation of 
motion, but to a degree which would be noncompensable under a 
limitation-of-motion code, a 10 percent rating will be 
assigned for each affected major joint or group of minor 
joints.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

Normal (full) range of motion of the hip is from 0 degrees to 
125 degrees of flexion, and from 0 degrees to 45 degrees of 
abduction.  38 C.F.R. § 4.71, Plate II.  

Limitation of flexion of the thigh to 30 degrees warrants a 
20 percent rating; limitation of flexion of the thigh to 20 
degrees warrants a 30 percent rating; and limitation of 
flexion of the thigh to 10 degrees warrants a 40 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

Limitation of abduction of the thigh, with motion lost beyond 
10 degrees, warrants a maximum rating of 20 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5253.

Malunion of the femur with moderate knee or hip disability 
warrants a 20 percent rating; and malunion of the femur with 
marked knee or hip disability warrants a 30 percent rating.  
Fracture of the surgical neck of the femur, with false neck, 
warrants a 60 percent rating.  A 60 percent rating is also 
warranted when there is fracture of the shaft or anatomical 
neck of the femur with nonunion, without loose motion, 
weightbearing is preserved with the aid of a brace.  
38 C.F.R. § 4.71a, Diagnostic Code 5255.  

B.  Analysis

The veteran maintains that higher ratings are warranted for 
her service-connected bursitis of the right greater 
trochanter (hip) with stress fracture of the ramus.  She was 
afforded VA examinations in July 1998, May 2001, June 2004, 
and October 2004.  The RO obtained her VA outpatient 
treatment records, and the veteran submitted additional 
records in the form of private treatment reports dated in 
2001, to include an MRI report of her right hip.      

The veteran's service-connected right hip disability is 
currently evaluated as 20 percent disabling under Code 5252 
for limitation of flexion of the thigh.  However, after 
carefully reviewing the evidence, the Board finds that there 
is a basis for the assignment of a 30 percent rating for the 
service-connected right hip disability beginning on June 3, 
2004, under Code 5255, as explained herein below.  

Prior to June 3, 2004, the private and VA medical evidence 
shows that the veteran's service-connected right hip 
disability was manifested by complaints of pain on walking 
and prolonged sitting, particularly in bad weather.  She did 
not use a cane and had not had any surgery.  Clinical 
findings, as related mainly on VA examination reports in July 
1998 and May 2001, indicate that there is a definite degree 
of limitation of motion of the hip.  At the time of the July 
1998 VA examination, she had flexion to 140 degrees with pain 
and abduction to 50 degrees.  Pain was reproduced or mildly 
increased through pressure over the greater trochanteric 
bursa and the ischial tuberosity and through a hamstring 
resistance exercise.  At the time of the May 2001 
examination, she had a smooth, normal gait pattern.  She had 
flexion to 120 degrees and abduction to 30 degrees.  Movement 
appeared not to be particularly uncomfortable, despite 
tenderness over the trochanteric area, ischial tuberosity, 
and the anterior-superior spine of the pelvis.  Contraction 
of the hip abductor musculature appeared to aggravate the 
pain.  Private medical records indicate that in July 2001 the 
veteran had decreased range of motion (degrees not given) and 
that in September 2001 there was full range of motion of the 
hip, and no pain with abduction/external rotation.  An MRI of 
the right hip in August 2001 showed evidence of a small 
effusion.  VA outpatient records indicate complaints of right 
hip pain that varied in degree depending on weather and 
seasonal changes.  

The Board has considered, where stated, the comments of 
examiners to the effect that there was pain in the ranges of 
motion.  Nevertheless, on clinical testing, range-of-motion 
findings were not so severe as to meet the criteria for an 
increased rating for flexion restriction under the applicable 
limitation-of-motion codes.  In sum, there is no objective 
evidence to show that pain on use or during flare-ups 
resulted in additional functional limitation to the extent 
that the right hip limitation of flexion would be 30 percent 
disabling under Code 5252 (i.e., restricted to 20 degrees).  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

In the judgment of the Board, the clinical findings prior to 
June 3, 2004 correlate to no more than a moderate hip 
disability under Code 5255, and do not show that the 
veteran's flexion of the thigh is limited to 20 degrees or 
less under Code 5252.  In short, the objective evidence does 
not support the assignment of an increased rating prior to 
June 3, 2004 under the applicable evaluation criteria.  

Beginning June 3, 2004, however, the objective medical 
evidence shows that the veteran's service-connected right hip 
disability underwent an increase in severity.  On June 3, 
2004, the veteran appeared for a VA examination.  She 
reported continuing right hip pain that might last a week or 
a month, depending on weather changes.  She did not use any 
assistive devices.  While there were no additional 
limitations with repetitive motion or flare-ups, she had 
flexion of the hip to 35 degrees and abduction to 40 degrees.  
Undoubtedly, these range of motion findings represent a 
marked difference as compared with those noted prior to the 
June 2004 VA examination.  The veteran underwent another VA 
examination in October 2004 in order to clarify such range of 
motion findings, and the October 2004 examination findings 
were fairly consistent, if not indicative of a worsening 
condition, with the June 2004 findings.  Extensive range-of-
motion testing was undertaken, and the findings included that 
of flexion to 45 degrees, beyond which right hip and 
trochanter pain prevented further motion.  Rotation of the 
right thigh also produced pain that limited motion.  The 
examiner noted the veteran's report that her hip was more 
painful that day than usual on account of being exposed to 
cold temperatures during the past day.  In the impression, 
the examiner found a moderate level of recurrent and 
persistent pain related to right greater trochanter bursitis, 
and severe limitation of motion of the right hip due to pain 
and disuse plus guarding.  

As noted, the veteran's flexion of the thigh has not been 
shown to be limited to 20 degrees or less, as would be 
required for a 30 percent rating under Code 5252, even when 
considering whether pain on use or during flare-ups results 
in additional functional limitation.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Nevertheless, 
in the Board's judgment, the clinical findings beginning June 
3, 2004 do show that the veteran's service-connected right 
hip disability is productive of marked hip disability under 
Code 5255.  That is, the objective evidence supports the 
assignment of a 30 percent rating beginning June 3, 2004 
under Code 5255.  There is no evidence of fracture of the 
femur to warrant a higher rating under Code 5255.  
Consideration has also been given to the application of other 
criteria; however, there is no evidence of any ankylosis or 
flail joint of the right hip so as to warrant evaluation 
under Diagnostic Codes 5250 or 5254, respectively.

In sum, for the veteran's bursitis of the right greater 
trochanter (hip) with stress fracture of the ramus, a rating 
in excess of 20 percent is not in order prior to June 3, 
2004, but that beginning on June 3, 2004, a 30 percent rating 
is warranted.  


ORDER

A rating in excess of 20 percent for bursitis of the right 
greater trochanter (hip) with stress fracture of the ramus, 
prior to June 3, 2004, is denied.  

A 30 percent rating for bursitis of the right greater 
trochanter (hip) with stress fracture of the ramus, effective 
June 3, 2004, is granted.




REMAND

Remand is warranted in this appeal to ensure that all 
pertinent medical evidence is associated with the claims 
file, and to ensure that the veteran has been afforded due 
process in regard to claim development.  

The veteran claims that she currently has pain and 
irritation, which lead to vision problems, in her left eye.  
She attributes these symptoms to a left eye injury sustained 
during service.  Service medical records indicate that in 
January 1985 she was treated for a corneal abrasion of the 
left eye.  Post-service private medical records indicate that 
she has received treatment for her eye condition, which was 
diagnosed variously as dry eyes, presbyopia, and suspected 
glaucoma.  

The Board notes that the veteran was twice scheduled to 
appear for a VA examination (i.e., in May 2005 and July 2005) 
to assess the current nature and etiology of her left eye 
disability.  She did not appear for those examinations due to 
recent, unrelated surgery.  Ordinarily, where a veteran fails 
to report, without good cause, for an examination scheduled 
in conjunction with an original claim for service connection, 
the claim shall be evaluated based on the evidence of record.  
38 C.F.R. § 3.655.  Examples of good cause include the 
illness or hospitalization of the claimant.  Id.  In this 
case, the veteran testified in April 2006 that she had cancer 
surgery in April 2005 and was unable to appear for the 
scheduled VA examinations, but she asserted that she was now 
available to attend.  In light of the foregoing, the RO 
should arrange for the veteran to undergo a VA examination to 
assess the current nature and etiology of all left eye 
conditions.    

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should arrange for the veteran 
to undergo a VA ophthalmology 
examination, in order to ascertain the 
current nature and etiology of all left 
eye disability.  All necessary tests must 
be conducted and the examiner must review 
the results of any testing prior to 
completion of the report.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All clinical 
findings should be reported in detail in 
the examination report, and complete 
rationale for all opinions expressed 
should be provided.  The examiner is 
requested to (a) elicit from the veteran 
a history of left eye complaints and 
treatment during and following service; 
(b) furnish a diagnosis of all currently 
present left eye conditions; and (c) 
render an opinion as to the likely date 
of onset and etiology of all left eye 
conditions.  With respect to (c), the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any currently identified left eye 
condition is related to the veteran's 
period of active service from August 1984 
to June 1987, to include her treatment 
for a left eye corneal abrasion in 
January 1985.  

2.  The RO must inform the veteran that 
it is her responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. § 
3.655 (2005).  In the event that the 
veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
of scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

3.  Upon completion of the foregoing, the 
RO must readjudicate the veteran's claim 
of entitlement to service connection for 
a left eye disability, based on a review 
of the entire evidentiary record.  If the 
decision remains adverse to the veteran, 
the RO should provide her and her 
representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless she receives further notice.  
She does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


